Exhibit 99.3 PROFORMA COMBINED FINANCIAL STATEMENTS The unaudited pro forma combined balance sheet as of September 30, 2010 and statements of operations for the nine months ended September 30, 2010 and for the twelve months ended December 31, 2009 are presented below as if the reorganization had taken place on January 1, 2009. Kurrant Food Enterprises, Inc.’s fiscal year end is September 30. Zhidali Industrial Co., Ltd.’s fiscal year end is December 31. The statements of operations for Kurrant Food Enterprises, Inc. are presented for the nine months ended September 30, 2010 and for the year ended December 31, 2009 to conform to Zhidali’s fiscal year end of December 31. The pro forma combined balance sheet and statement of operations are presented for informational purposes only and are not necessarily indicative of the results of operations that actually would have been achieved had the sale been consummated as of that time, nor is it intended to be a projection of future results. The unaudited pro forma results are as follows: - 1 - Zhidali Industrial Co., Ltd. Pro Forma Combined Balance Sheet (Unaudited) (U.S. Dollars) Zhidali Industrial Co., Ltd. Kurrant Food Enterprises, Inc. Pro Forma Combined September 30, 2010 September 30, 2010 Pro Forma Adjustments September 30, 2010 Assets Current Assets Cash and cash equivalents $ $ $ )
